BIJUR, J.
It sufficiently appears that plaintiff’s counsel was ill when the case was called' for trial, and that an appropriate affidavit to that effect was presented to the trial court, with an application for an adjournment. The adjournment having been refused, plaintiff appeared'in person without counsel. The case was virtually tried by the court below.
As plaintiff was entitled to an adjournment, the judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.